Case 1:20-cv-00692-ADA Document 70-6 Filed 05/04/21 Page 1 of 5




 EXHIBIT F
                 Case 1:20-cv-00692-ADAClinical
                                          Document
                                                Chemistry70-6
                                                          51, No.Filed
                                                                 3, 200505/04/21 Page 2 of 5                                                                      655




able variations in detection sensitivity and quantification                            23. Li Y, Christiaens GC, Gille JJP, Holzgreve W, Hahn S. Improved prenatal
                                                                                           detection of a fetal point mutation for achondroplasia by the use of
of fetal DNA concentrations were noted among laborato-                                     size-fractionated circulatory DNA in maternal plasma. Prenat Diagn 2004;
ries very familiar with real-time PCR technology (21 ).                                    24:896 – 8.
   Further studies will be needed to clarify this issue in                             24. Ding C, Chiu RW, Lau TK, Leung TN, Chan LC, Chan AY, et al. MS analysis
addition to the continued exploration of other strategies                                  of single-nucleotide differences in circulating nucleic acids: application to
                                                                                           non-invasive prenatal diagnosis. Proc Natl Acad Sci U S A 2004;101:
for the investigation of complex fetal genetic traits by                                   10762–7.
analysis of maternal plasma. These strategies may include
the enrichment of fetal sequences by size-fractionation of                                 DOI: 10.1373/clinchem.2004.042119
plasma DNA (22, 23 ) or the use of mass spectroscopy
(24 ), which has recently been shown to permit reliable
detection of fetal point mutations.

References




                                                                                                                                                                           Downloaded from https://academic.oup.com/clinchem/article/51/3/655/5629668 by guest on 11 February 2021
 1. Chiu RW, Lo YM. The biology and diagnostic applications of fetal DNA and           Lack of Dramatic Enrichment of Fetal DNA in Maternal
    RNA in maternal plasma. Curr Top Dev Biol 2004;61:81–111.                          Plasma by Formaldehyde Treatment, Grace T.Y. Chung,1†
 2. Costa JM, Benachi A, Gautier E. New strategy for prenatal diagnosis of
    X-linked disorders. N Engl J Med 2002;346:1502.
                                                                                       Rossa W.K. Chiu,1† K.C. Allen Chan,1 Tze K. Lau,2 Tse N.
 3. Finning KM, Martin PG, Soothill PW, Avent ND. Prediction of fetal D status         Leung,2 and Y.M. Dennis Lo1* (Departments of 1 Chemical
    from maternal plasma: introduction of a new noninvasive fetal RHD geno-            Pathology and 2 Obstetrics and Gynaecology, The Chinese
    typing service. Transfusion 2002;42:1079 – 85.
 4. Lo YM, Leung TN, Tein MS, Sargent IL, Zhang J, Lau TK, et al. Quantitative         University of Hong Kong, Prince of Wales Hospital,
    abnormalities of fetal DNA in maternal serum in preeclampsia. Clin Chem            Shatin, New Territories, Hong Kong Special Administra-
    1999;45:184 – 8.
 5. Zhong XY, Laivuori H, Livingston JC, Ylikorkala O, Sibai BM, Holzgreve W, et
                                                                                       tive Region, China; † these authors contributed equally;
    al. Elevation of both maternal and fetal extracellular circulating deoxyribo-      * address correspondence to this author at: Department of
    nucleic acid concentrations in the plasma of pregnant women with pre-              Chemical Pathology, The Chinese University of Hong
    eclampsia. Am J Obstet Gynecol 2001;184:414 –9.
 6. Ng EK, Leung TN, Tsui NB, Lau TK, Panesar NS, Chiu RW, et al. The                  Kong, Prince of Wales Hospital, 30-32 Ngan Shing St.,
    concentration of circulating corticotropin-releasing hormone mRNA in mater-        Shatin, New Territories, Hong Kong Special Administra-
    nal plasma is increased in preeclampsia. Clin Chem 2003;49:727–31.                 tive Region, China; fax 852-2194-6171, e-mail loym@cuhk.
 7. Leung TN, Zhang J, Lau TK, Hjelm NM, Lo YM. Maternal plasma fetal DNA as
    a marker for preterm labour. Lancet 1998;352:1904 –5.                              edu.hk)
 8. Sekizawa A, Jimbo M, Saito H, Iwasaki M, Matsuoka R, Okai T, et al. Cell-free
    fetal DNA in the plasma of pregnant women with severe fetal growth
    restriction. Am J Obstet Gynecol 2003;188:480 – 4.
                                                                                       The discovery of fetal DNA in maternal plasma has
 9. Sugito Y, Sekizawa A, Farina A, Yukimoto Y, Saito H, Iwasaki M, et al.             opened up new possibilities for noninvasive prenatal
    Relationship between severity of hyperemesis gravidarum and fetal DNA              diagnosis (1– 6 ). A recent report (7 ) indicated that the
    concentration in maternal plasma. Clin Chem 2003;49:1667–9.
10. Lo YM, Lau TK, Zhang J, Leung TN, Chang AM, Hjelm NM, et al. Increased             proportion of fetal DNA in maternal plasma can be
    fetal DNA concentrations in the plasma of pregnant women carrying fetuses          dramatically enriched through the adoption of a blood-
    with trisomy 21. Clin Chem 1999;45:1747–51.                                        processing protocol involving the addition of formalde-
11. Zhong XY, Burk MR, Troeger C, Jackson LR, Holzgreve W, Hahn S. Fetal DNA
    in maternal plasma is elevated in pregnancies with aneuploid fetuses.              hyde to maternal blood samples. Dhallan et al. (7 ) sug-
    Prenat Diagn 2000;20:795– 8.                                                       gested that these observations might be the result of
12. Ng EK, El Sheikhah A, Chiu RW, Chan KC, Hogg M, Bindra R, et al. Evaluation
    of human chorionic gonadotropin ␤-subunit mRNA concentrations in mater-            several factors, including a reduction in background ma-
    nal serum in aneuploid pregnancies: a feasibility study. Clin Chem 2004;           ternal DNA by minimization of maternal cell lysis
    50:1055–7.                                                                         through formaldehyde-mediated cell membrane stabiliza-
13. Hahn S, Holzgreve W. Prenatal diagnosis using fetal cells and cell-free fetal
    DNA in maternal blood: what is currently feasible? Clin Obstet Gynecol             tion and the use of a gentle centrifugation protocol, as
    2002;45:649 –56.                                                                   well as the preservation of fetal DNA through nuclease
14. Simpson JL, Bischoff F. Cell-free fetal DNA in maternal blood: evolving
    clinical applications. JAMA 2004;291:1135–7.
                                                                                       inhibition by formaldehyde.
15. Lo YM, Tein MS, Lau TK, Haines CJ, Leung TN, Poon PM, et al. Quantitative             In view of the profound implications of the study (7 ),
    analysis of fetal DNA in maternal plasma and serum: implications for               we aimed to validate and investigate the underlying
    noninvasive prenatal diagnosis. Am J Hum Genet 1998;62:768 –75.
16. Dhallan R, Au WC, Mattagajasingh S, Emche S, Bayliss P, Damewood M, et             mechanisms of the reported phenomenon. To assess the
    al. Methods to increase the percentage of free fetal DNA recovered from the        effects of several contributory factors, our study was
    maternal circulation. JAMA 2004;291:1114 –9.                                       conducted in three successive stages. In the first part of
17. Wataganara T, LeShane ES, Chen AY, Borgatta L, Peter I, Johnson KL, et
    alW. Plasma ␥-globin gene expression suggests that fetal hematopoietic             the study, we aimed to verify the effects of the previously
    cells contribute to the pool of circulating cell-free fetal nucleic acids during   published protocol (7 ) on total DNA concentrations in
    pregnancy. Clin Chem 2004;50:689 –93.
18. Hahn S, Zhong XY, Holzgreve W. Quantification of circulating DNA: in the
                                                                                       plasma from nonpregnant individuals. In the second part
    preparation lies the rub. Clin Chem 2001;47:1577– 8.                               of the study, we evaluated the effects of formaldehyde
19. Zhong XY, Holzgreve W, Hahn S. The levels of circulatory cell free fetal DNA       addition on total and fetal DNA concentrations in mater-
    in maternal plasma are elevated prior to the onset of preeclampsia.
    Hypertens Pregnancy 2002;21:77– 83.                                                nal plasma in relation to the time of blood processing (0,
20. Zimmermann B, Holzgreve W, Wenzel F, Hahn S. Novel real-time quantitative          6, and 24 h after blood collection). In the last part of the
    PCR test for trisomy 21. Clin Chem 2002;48:362–3.
21. Johnson KL, Dukes KA, Vidaver J, LeShane ES, Ramirez I, Weber WD, et al.
                                                                                       study, we investigated whether the reported enrichment
    Interlaboratory comparison of fetal male DNA detection from common                 in circulating fetal DNA concentrations (7 ) might be a
    maternal plasma samples by real-time PCR. Clin Chem 2004;50:516 –21.               consequence of the imprecision of the analytical method
22. Li Y, Zimmermann B, Rusterholz C, Kang A, Holzgreve W, Hahn S. Size
    separation of circulatory DNA in maternal plasma permits ready detection of        chosen by the authors.
    fetal DNA polymorphisms. Clin Chem 2004;50:1002–11.                                   All participants were recruited with informed consent
656             Case 1:20-cv-00692-ADA Document
                                          Technical70-6
                                                    Briefs Filed 05/04/21 Page 3 of 5




from the Prince of Wales Hospital, Hong Kong, with                                   For plasma samples obtained immediately after vene-
institutional ethics approval. In the first part of the study,                    section, ␤-globin DNA concentrations did not differ sig-
blood (24 mL) was collected into 3-mL EDTA tubes from                             nificantly among portions processed by the centrifugation
each of eight nonpregnant volunteers and divided into                             protocols with or without formaldehyde addition before
four equal portions immediately after venesection. One                            or after centrifugation (P ⫽ 0.615, Friedman; Table 1). As
portion was processed by a previously described two-step                          previous studies reported that circulating DNA concen-
centrifugation protocol (8 ), and the remaining three por-                        trations would increase substantially after undue delays
tions were centrifuged by the gentle centrifugation proto-                        in blood processing (10, 11 ), the second part of the study
col described in the previous formaldehyde study (7 ).                            was designed to investigate the interrelationships be-
One of the latter three portions was not treated further,                         tween formaldehyde addition, plasma DNA concentra-
whereas formaldehyde was added to the other two por-                              tions, and delayed blood processing in pregnant women.
tions before or after centrifugation. For every 3 mL of                              Pregnant women carrying male fetuses as identified by
blood, we added 75 ␮L of 10% neutral-buffered solution                            fetal ultrasound scanning were recruited for part 2 of the




                                                                                                                                                  Downloaded from https://academic.oup.com/clinchem/article/51/3/655/5629668 by guest on 11 February 2021
containing formaldehyde (40 g/L). This evaluation proto-                          study. Blood (12 mL) was collected into 3-mL EDTA tubes
col was designed to assess whether the gentle centrifuga-                         from each of 13 and 17 pregnant women in the second
tion protocol and formaldehyde addition each contrib-                             (gestational age, 17–20 weeks) and third (gestational age,
uted independently to the minimization of cell lysis and,                         36 – 41 weeks) trimesters of pregnancy, respectively. Por-
thus, the decrease in total plasma DNA concentration.                             tions of the whole blood specimens were centrifuged
Plasma supernatants were carefully removed, and DNA                               either immediately or after 6 or 24 h of storage at 4 °C.
was isolated by use of a QIAamp DNA Blood Midi Kit                                One half of each portion was treated with formaldehyde.
(Qiagen) and subjected to real-time quantitative PCR                              Plasma SRY and ␤-globin DNA was quantified by RQ-
(RQ-PCR) for ␤-globin (9 ) on a 7900 Sequence Detector                            PCR (9 ). We compared the differences among the SRY,
(Applied Biosystems).                                                             ␤-globin, and fractional fetal DNA concentrations in the
   Statistical analyses were carried out using Sigma Stat                         maternal plasma aliquots processed at the three different
3.0 (SPSS).                                                                       time-points with or without formaldehyde addition sta-

                             Table 1. Summary of plasma DNA concentrations for parts 1 and 2 of the study.
                                                                                                         Median (IQR)a

                                                                             ␤-globin, GE/mL of plasma   SRY, GE/mL of plasma     Fetal DNA, %
Part 1. Total plasma DNA in nonpregnant volunteers
  Two-step centrifugation protocol (8 )                                        69.4 (62.7–124.2)                  NAb                 NA
  Gentle centrifugation advocated by Dhallan et al. (7 )                      102.7 (66.9–142.4)                  NA                  NA
  Formaldehyde added to plasma before gentle centrifugation                    86.6 (70.8–136.3)                  NA                  NA
  Formaldehyde added to plasma after gentle centrifugation                     84.2 (62.5–115.8)                  NA                  NA
Part 2A. Maternal plasma total and fetal DNA in
     second-trimester pregnancies
  At 0 h
     No formaldehyde addition                                                 795.4 (501.3–866.7)         25.0 (19.5–37.6)       4.0 (3.1–4.9)
     Formaldehyde added                                                       637.7 (464.6–1024.4)        29.5 (21.1–39.4)       5.0 (2.9–6.1)
  At 6 h
     No formaldehyde addition                                                 798.4 (726.5–1320.6)        23.7 (18.1–41.1)       2.7 (2.1–3.8)
     Formaldehyde added                                                        690 (588.1–918.9)          34.8 (28.7–47.4)       4.8 (3.4–6.4)
  At 24 h
     No formaldehyde addition                                                1092.6 (804.7–1245.5)        29.4 (20.7–47.8)       3.3 (2.3–4.3)
     Formaldehyde added                                                       743.1 (607.8–898.2)         34.9 (21.5–45.2)       5.0 (3.5–5.6)
Part 2B. Maternal plasma total and fetal DNA in
     third-trimester pregnancies
  At 0 h
     No formaldehyde addition                                                1295.6 (787.3–1858.6)       140.8 (116.9–161.0)     9.9 (7.5–12.6)
     Formaldehyde added                                                      1303.1 (741.5–1695.4)       135.9 (86.6–248.1)     11.8 (8.5–15.3)
  At 6 h
     No formaldehyde addition                                                1532.5 (754.4–2029.2)       143.9 (103.8–191.8)     9.1 (8.0–13.3)
     Formaldehyde added                                                      1139.6 (737.6–2292.0)       132.3 (96.9–232.9)     11.3 (9.1–14.7)
  At 24 h
     No formaldehyde addition                                                1912.3 (1075.3–2402.0)      148.5 (86.0–189.1)      8.8 (5.7–12.6)
     Formaldehyde added                                                      1172.0 (607.8–1559.4)       113.4 (80.2–178.3)     12.1 (9.6–16.9)
 a
     IQR, data range between the 25th and 75th percentiles of the dataset.
 b
     NA, not applicable.
            Case 1:20-cv-00692-ADAClinical
                                     Document
                                           Chemistry70-6
                                                     51, No.Filed
                                                            3, 200505/04/21 Page 4 of 5                                                        657




tistically were compared by Friedman repeated-measures                                  120

ANOVA on ranks followed by all-pairwise post hoc
analysis using the Dunn method to identify the specific                                 100
groups that differed from the others.




                                                                  % male or fetal DNA
   The median ␤-globin, SRY, and fractional fetal DNA
                                                                                        40
concentrations for the differently processed maternal
plasma aliquots are summarized in Table 1. The maternal
plasma ␤-globin concentrations for the different blood
processing protocols were statistically different for sam-                              20
ples from both the second (P ⫽ 0.02, Friedman) and third
(P ⫽ 0.002, Friedman) trimesters of pregnancy. Post hoc
analysis revealed that among all possible comparisons,                                   0
the only significant difference was between the ␤-globin




                                                                                                                                                       Downloaded from https://academic.oup.com/clinchem/article/51/3/655/5629668 by guest on 11 February 2021
concentrations in the two third-trimester maternal plasma
                                                                                              4.5% male DNA solution   maternal     maternal
portions processed with 24-h delay with and without                                                                    Plasma 1     Plasma 2
formaldehyde addition (P ⬍0.05, Dunn). The correspond-
                                                                  Fig. 1. Box plots of fractional male/fetal DNA concentrations deter-
ing ␤-globin concentrations in the second-trimester plasma        mined by 10-replicate analysis by RQ-PCR (u) and by the semiquanti-
aliquots processed at 24 h demonstrated the greatest              tative method with 5-fold (䡺) or 10-fold (o) dilutions.
difference in ranks among all possible comparisons. How-          The solid lines inside the boxes, the upper and lower limits of the boxes, and the
ever, this difference did not reach statistical significance in   whiskers indicate the medians, 75th and 25th, and 90th and 10th percentiles,
the post hoc analysis (P ⬎0.05, Dunn). We found no                respectively. The dashed lines indicate the means. The upper whiskers are not
                                                                  plotted when the 90th and 75th or the 10th and 25th percentiles coincided. The
statistical difference between the maternal plasma SRY            median for the group represented by o coincided with the lower limit of the box,
concentrations (Table 1) for any of the plasma aliquots in        0.2%.
either the second (P ⫽ 0.600, Friedman) or third (P ⫽
0.697, Friedman) trimesters of pregnancy. The plasma              noteworthy in that they (a) deviated more from the
portions treated with formaldehyde demonstrated a small           expected 4.5% than that determined by RQ-PCR; (b)
(1–3.3% increase in median values; Table 1) but nonsig-           exhibited a wide discrepancy between the mean and
nificant increase in the fractional fetal DNA concentra-          median; and (c) demonstrated large fluctuations on re-
tions at each of the time-points in both the second (P ⫽          peated measurements as evident by the wide IQR (Fig. 1).
0.237, Friedman) and third trimesters (P ⫽ 0.339, Fried-          In fact, these were signs of inaccuracy, skewed data
man) of pregnancy (Table 1). These data contrasted mark-          distribution, and analytical imprecision, respectively.
                                                                     A priori, RQ-PCR is likely to be more accurate and
edly with the extent of fetal DNA enrichment reported
                                                                  precise than the serial dilution method because male
previously (7 ) (59% of samples with fetal DNA percent-
                                                                  DNA percentages can be expressed as any value between
ages ⬎25% with a range extending to ⬎50%).
                                                                  0% and 100% by RQ-PCR whereas, based on a fivefold
   To investigate the cause of the discrepancy, we com-
                                                                  dilution series, male DNA percentages can be scored only
pared the analytical performance of RQ-PCR (9 ) with the
                                                                  as one option among a discrete set of percentages, i.e.,
serial dilution method used in the original formaldehyde
                                                                  0.0128%, 0.064%, 0.32%, 1.6%, 8%, or 40%. Because of the
study (7 ) for quantification of maternal plasma DNA.             categorical nature of this scoring method and the uneven
Blood (12 mL) was collected from two pregnant women               numerical distribution of the categories, the data would
carrying male fetuses (gestational age, 17 and 18 weeks).         be skewed and inaccurately represented. For example,
Formaldehyde was added, and plasma was obtained by                fetal DNA concentrations between 8% and 40% may only
gentle centrifugation (7 ). A solution containing 4.5% male       be scored as 8% or be promoted to the next category,
DNA [20 genome-equivalents (GE) of SRY among 450 GE               namely, 40%. In fact, this phenomenon was also observed
of ␤-globin] was also prepared by mixing male and female          from the datasets presented in the previous formaldehyde
genomic DNA. Extracted DNA from the three specimens               study (7 ). Using a twofold dilution series, the authors
was separated into 10 aliquots and assayed for SRY and            reported fetal DNA concentrations of ⬎50% in several
␤-globin. The fetal DNA percentage of each aliquot (30            maternal plasma samples [see Table 2 in Dhallan et al.
aliquots in total) was determined by both the RQ-PCR              (7 )]. By virtue of the twofold dilution, a fractional fetal
method [SRY (GE/mL)/␤-globin (GE/mL) ⫻ 100] (9 ) and              DNA concentration ⬎50% would essentially be scored as
the method based on determining the highest dilutions of          100%.
input DNA for which the SRY and ␤-globin amplicons                   In addition, the analytical result and the performance of
were detectable by gel electrophoresis (7 ). Six serial 1:5       the serial dilution method can be a function of the
dilutions (1:5 to 1:15 625) were made for all aliquots.           arbitrary choice of the dilution factor. Although previous
   Ten-replicate analyses of the artificial male DNA mix-         work discussed above used 2- and 5-fold dilutions, the
ture yielded median [mean; interquartile range (IQR)]             effect of large dilution factors can be illustrated by con-
fetal DNA percentages of 6.3% (6.7%; 6.0 –7.3%) by RQ-            sidering 10-fold dilutions. The artificial DNA mixture was
PCR and 8.0% (15.7%; 1.6 – 40%) by serial dilution (Fig. 1).      additionally analyzed by 10-replicate measurements by a
The results based on the latter method were particularly          series of four 10-fold dilutions, where the male DNA
658             Case 1:20-cv-00692-ADA Document
                                          Technical70-6
                                                    Briefs Filed 05/04/21 Page 5 of 5




percentage can be expressed only as 0.02%, 0.2%, 2%, or                               11. Lam NYL, Rainer TH, Chiu RWK, Lo YMD. EDTA is a better anticoagulant than
                                                                                          heparin or citrate for delayed blood processing for plasma DNA analysis. Clin
20%. As expected, the male DNA percentages deviated                                       Chem 2004;50:256 –7.
further from the expected (median, 0.2%; mean, 24.3%;
IQR, 0.2–20%), with the skewness becoming more severe                                     DOI: 10.1373/clinchem.2004.042168
(Fig. 1). These data could be interpreted in completely
opposite ways depending on whether the median (much
lower than the true value of 4.5%) or the mean (much
higher than the true value of 4.5%) was chosen for
presentation.
   The issue associated with analytical imprecision was                               Quantification of Thiol-Containing Amino Acids
equally applicable to the estimation of fetal DNA percent-                            Linked by Disulfides to LDL, Angelo Zinellu, Salvatore
ages. Repeated measurements of the two second-trimester                               Sotgia, Luca Deiana, and Ciriaco Carru* (Chair of Clinical
maternal plasma samples by RQ-PCR yielded a median of                                 Biochemistry, University of Sassari, Viale San Pietro 43/B,




                                                                                                                                                                          Downloaded from https://academic.oup.com/clinchem/article/51/3/655/5629668 by guest on 11 February 2021
3.9%, mean of 3.7%, and IQR of 2.1–5.3% and a median of                               07100 Sassari, Italy; * author for correspondence: fax 39-
5.2%, mean of 5.0%, and IQR of 2.8 –7.2%, respectively.                               079228120, e-mail carru@uniss.it)
However, results for the fivefold serial dilution method
were as follows: median, 4.8%; mean, 11.1%; IQR, 1.6 – 8%;                            Several studies have indicated that plasma proteins inter-
and median, 1.6%; mean, 3.4%; IQR, 1.6 – 8%, respectively                             act with homocysteine (Hcy) to form stable disulfide-
(Fig. 1).                                                                             linked products. Hcy in plasma is mainly bound to
   We therefore conclude that, in our hands, gentle cen-                              albumin, but interactions with ceruloplasmin, fibrin, an-
trifugation did not confer any observable advantage and                               nexin II, and transthyretin have been also reported (1– 4 ).
formaldehyde addition did not yield the previously re-                                In 1991, Olszewski and McCully (5 ) described the pres-
ported dramatic increases in fractional concentrations of                             ence of Hcy in lipoproteins in patients with hypercholes-
fetal DNA (7 ). The latter could have resulted from the                               terolemia. Because the analysis was performed after acidic
imprecise estimation of the fetal DNA percentages in                                  hydrolysis of apoprotein, the Hcy measured by these
maternal plasma when the previously reported serial                                   authors was the sum of (a) Hcy incorporated in the
dilution method was used.                                                             primary structure of apolipoprotein B-100 (5 ), (b) Hcy
                                                                                      thiolactone bound to lysine residues of protein by amide
                                                                                      or peptide linkages and converted to Hcy by acidic
This work was supported by an Earmarked Research                                      conditions after release (6 ), and (c) Hcy linked to apoli-
Grant (CUHK4395/03M) from the Research Grants Coun-                                   poprotein B-100 (apoB-100) by a disulfide bond.
cil of the Hong Kong Special Administrative Region,                                      Recent studies have demonstrated that there are at least
China. Y.M.D.L. and R.W.K.C. hold patents and patent                                  nine free sulfhydryl groups (⫺SH) in the apoB-100 pri-
applications on aspects of fetal nucleic acid analysis from                           mary structure that could potentially bind plasma free
maternal plasma.                                                                      aminothiols by disulfide linkage (7 ). Because lysyl resi-
                                                                                      dues of apoB-100 could react in vivo with plasma Hcy
References                                                                            thiolactone by an amide bond, the number of free apo-
 1. Bianchi DW. Circulating fetal DNA: its origin and diagnostic potential-a
    review. Placenta 2004;25(Suppl A):S93–101.
                                                                                      protein sulfhydryl groups could increase considerably,
 2. Chiu RWK, Lau TK, Leung TN, Chow KCK, Chui DHK, Lo YMD. Prenatal                  thus increasing the number of sites that may be bound
    exclusion of ␤ thalassaemia major by examination of maternal plasma.              with plasma aminothiols (6 ). These LDL modifications are
    Lancet 2002;360:998 –1000.
                                                                                      accompanied by an increase in density and in electro-
 3. Lo YMD, Corbetta N, Chamberlain PF, Rai V, Sargent IL, Redman CW, et al.
    Presence of fetal DNA in maternal plasma and serum. Lancet 1997;350:              phoretic mobility of lipoprotein and are associated with
    485–7.                                                                            functional alterations that make Hcy-LDL more suscepti-
 4. Lo YMD, Hjelm NM, Fidler C, Sargent IL, Murphy MF, Chamberlain PF, et al.         ble to aggregation and to spontaneous precipitation.
    Prenatal diagnosis of fetal RhD status by molecular analysis of maternal
    plasma. N Engl J Med 1998;339:1734 – 8.                                           Moreover, higher uptake of Hcy-LDL by membrane re-
 5. Lo YMD, Lau TK, Zhang J, Leung TN, Chang AM, Hjelm NM, et al. Increased           ceptor and by phagocytosis and a higher accumulation of
    fetal DNA concentrations in the plasma of pregnant women carrying fetuses         intracellular cholesterol have been observed in cultured
    with trisomy 21. Clin Chem 1999;45:1747–51.
 6. Zhong XY, Hahn S, Holzgreve W. Prenatal identification of fetal genetic traits.
                                                                                      macrophages, suggesting that homocysteinylation could
    Lancet 2001;357:310 –1.                                                           increase the atherogenicity of LDL (8, 9 ). Thus, to study
 7. Dhallan R, Au WC, Mattagajasingh S, Emche S, Bayliss P, Damewood M, et            the association between Hcy and lipid metabolism, a
    al. Methods to increase the percentage of free fetal DNA recovered from the
    maternal circulation. JAMA 2004;291:1114 –9.
                                                                                      highly sensitive method to measure Hcy and other thiols
 8. Chiu RWK, Poon LLM, Lau TK, Leung TN, Wong EMC, Lo YMD. Effects of                bound to apoB-100 is required.
    blood-processing protocols on fetal and total DNA quantification in maternal         Here we describe a simple capillary electrophoresis
    plasma. Clin Chem 2001;47:1607–13.                                                method with laser-induced fluorescence detection to mea-
 9. Lo YMD, Tein MS, Lau TK, Haines CJ, Leung TN, Poon PM, et al. Quantitative
    analysis of fetal DNA in maternal plasma and serum: implications for              sure physiologic thiols bound to apoprotein by a disulfide
    noninvasive prenatal diagnosis. Am J Hum Genet 1998;62:768 –75.                   linkage. We assessed the performance of this analytical
10. Angert RM, LeShane ES, Lo YMD, Chan LYS, Delli-Bovi LC, Bianchi DW. Fetal         method by measuring apoB-100-bound thiols in 16 volun-
    cell-free plasma DNA concentrations in maternal blood are stable 24 hours
    after collection: analysis of first- and third-trimester samples. Clin Chem       teers. Participants were not receiving dietary supplements
    2003;49:195– 8.                                                                   of vitamin B6, B12, or folate or statin therapy as deter-
